[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            MARCH 28, 2007
                              No. 06-13886                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 05-80214-CR-DTKH

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

HUMBERTO DE LA SOTA-RIVERA,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (March 28, 2007)

Before BIRCH, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Humberto De La Sota-Rivera appeals his 48-month sentence for illegal
reentry into the United States after deportation. 8 U.S.C. § 1326(a) & (b)(2). Sota-

Rivera argues that the enhancement of his sentence based on his previous criminal

conviction violated his rights under the Fifth and Sixth Amendments because the

predicate offense was neither charged in the indictment nor found by a jury.

Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348 (2000). We affirm.

      Under current Supreme Court precedent, previous convictions can enhance a

defendant’s sentence without being alleged in the indictment or proved beyond a

reasonable doubt. Almendarez-Torres v. United States, 523 U.S. at 244-46, 118

S.Ct. at 1231-32. That precedent remains good law. United States v. Camacho-

Ibarquen, 410 F.3d 1307, 1315–16 (11th Cir.), cert. denied, 126 S.Ct. 457 (2005).

      Sota-Rivera’s sentence is

      AFFIRMED.




                                         2